 

 
  
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSE RECARTE, individually and on behalf of
others similarly situated,

Plaintiff, :
-against- : ORDER
SIXTEEN ELLIOT INC. a@/b/a Sixteen Elliot Place, : 18 Civ. 8534 (GBD)
MARTIN ROONEY, TWENTY-THREE-ONE-
NOUGHT-W LLC d’b/a 2310 Walton Avenue,

Defendants.

GEORGE B. DANIELS, District Judge:
The parties’ proposed briefing schedule is GRANTED and is as follows:
e Defendants shall file an opposition to Plaintiffs letter motion to amend the
complaint on or before May 26, 2021,
e Plaintiff shall file a reply in support of his letter motion to amend the complaint on
or before June 9, 2021.
The status conference is adjourned from June 1, 2021 to June 29, 2021 at 9:45 a.m.
The Clerk of Court is directed to close the consent letter motion, (ECF No. 59),

accordingly.

Dated: April 27, 2021
New York, New York
SO ORDERED.

Gian, 6 Dore

GEDRGEBP. DANIELS
UNITED STATES DISTRICT JUDGE

 

 
